Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Augustus Agate, a Justice of the Supreme Court, Queens County, among other things, to sign an order to show cause to hold the nonparty respondents in contempt of court for failure to comply with a subpoena directing them to appear for postjudgment depositions in an action entitled Rosenthal v Orlando, pending in the Supreme Court, Queens County, under index No. 15126/96.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
Mandamus does not lie to compel a Justice of the Supreme Court to sign an order to show cause (see Matter of Greenhaus v Milano, 242 AD2d 383 [1997]). Schmidt, J.P., Luciano, Spolzino and Fisher, JJ., concur.